DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are currently pending in this application. 
Information Disclosure Statement
	Applicant’s Information Disclosure Statement, filed on June 17, 2021 has been considered. Please refer to Applicant’s copies of the 1449 submitted herewith.
Reasons for Allowance 
The elected invention is drawn to products of Formula I, 
    PNG
    media_image1.png
    122
    320
    media_image1.png
    Greyscale
. The invention is also directed to methods of use of the the aforementioned products.  The  products of the instant claims are novel and non-obvious over the prior art. The closest prior art is US Patent No. 10,849,982 B2 which discloses products of Formula, 
    PNG
    media_image2.png
    185
    170
    media_image2.png
    Greyscale
, purported to be useful in treating infectious diseases and cancer.  However, US Patent No. 10,849,982 B2 fail to disclose or suggest the modifications necessary to arrive at Applicant's claimed products. None of the published products anticipated, or rendered obvious, the products as described in this application. 
Therefore, claims 1-18 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kamal A Saeed whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-F 7:00 AM- 4:30 PM.
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626